



Exhibit 10.6


SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is made by and between
Victor “Chip” Perry (“Executive” ) and TrueCar, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).


RECITALS


WHEREAS, Executive is a director of the Company and was the President and Chief
Executive Officer of the Company;
WHEREAS, Executive was employed at-will by the Company and Executive signed an
Employment Agreement with the Company entered into as of November 16, 2015 (the
“Employment Agreement”);


WHEREAS, Executive signed an At-Will Employment, Confidential Information, and
Invention Assignment with the Company dated November 16, 2015 (the
“Confidentiality Agreement”);
WHEREAS, Executive signed an Indemnification Agreement with the Company entered
into as of November 16, 2015 (the “Indemnification Agreement”);
WHEREAS, the Company and Executive have entered into Stock Option Agreements
granted as of the dates indicated in Exhibit A hereto, pursuant to which
Executive was granted the option to purchase shares of the Company’s common
stock (each such grant, an “Option” and together, the “Options”) and have
entered into Restricted Stock Unit Award Agreements granted as of the dates
indicated in Exhibit A hereto, granting Executive the right to receive an award
of restricted stock units (each such award, an “RSU Award” and together, the
“RSU Awards”), each subject to the terms and conditions of (i) the Company’s
2014 Equity Incentive Plan (the “Plan”) and (ii) each of the Stock Option
Agreement or the Restricted Stock Unit Award Agreement, as applicable, related
to the award (collectively with the Plan, “Stock Agreements”);


WHEREAS, Executive resigned from employment with the Company effective May 31,
2019 (the “Resignation Date”); and


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees (as defined below), including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company.


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:


COVENANTS


1.    Consideration. Notwithstanding that Executive resigned from employment, in
consideration of Executive’s execution of this Agreement and Executive’s
fulfillment of all of its terms and conditions, and provided that Executive does
not revoke the Agreement under Section 7 below, the Company shall pay Executive
severance benefits in accordance with a Qualifying Termination (as defined in
the Employment Agreement) as follows:
 
a.    Severance Payment. The Company will pay to Executive a cash lump sum of
Three Million Two Hundred Thousand Dollars ($3,200,000.00), which is equivalent
to 200% of the sum of Executive’s base salary and target bonus. This payment
will be made to Executive, less applicable withholdings, within sixty (60) days
after the Effective Date.


b.    Acceleration of Options and RSU Awards. On the Resignation Date, but
subject to the effectiveness of this Agreement as provided herein, Executive’s
vesting in each of the Options and each of the RSU Awards shall fully accelerate
(the “Severance Acceleration”).


c.    General. Executive acknowledges that the consideration listed in Section
1(a) through (b) represents full and complete satisfaction of any severance
obligations (i.e., cash, benefits, vesting, and other termination-related
obligations) of the Company to Executive (but not with respect to any
non-severance obligations of the Company to Executive) under the Employment
Agreement and any other express, implied, written, and/or unwritten agreements
or policies concerning compensation or benefits due upon termination of
employment. Executive will not be required to mitigate the amount of any payment
contemplated by this Agreement, nor will any earnings that Executive may receive
from any other source reduce any such payment.





--------------------------------------------------------------------------------







2.    Resignation. Effective as of the Resignation Date, Executive resigned from
and relinquished all roles with the Company and any Company divisions,
subsidiaries, and/or affiliates, including but not limited to, from all Company
committees, any roles with organizations in connection with which Executive
served as a Company representative, and as the “principal executive officer” of
the Company for SEC reporting purposes, with the exception of the resignation of
his position as a director on the Company’s Board of Directors, which
resignation was not effective as of the Resignation Date, but was to be delayed
until Executive entered into a consulting agreement with the Company (the
“Consulting Agreement”), unless the Company earlier notified Executive that
negotiations over such agreement were at an impasse, in which case such
resignation was to be effective upon delivery of such notice to Executive.


3.    Transition Services. Effective as of the Resignation Date, Executive
agrees to provide reasonably requested transition and advisory services to the
Company for the two (2) year period following the Resignation Date, in
accordance with Consulting Agreement signed on the same date as this Agreement.


4.    Benefits. Executive’s health insurance benefits shall cease on the last
day of the month of the Resignation Date, subject to Executive’s right to
continue his health insurance under COBRA. Executive’s participation in all
benefits and incidents of employment, including, but not limited to, the accrual
of bonuses, vacation, and paid time off, ceased as of the Resignation Date.


5.    Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration set forth in this Agreement
(including but not limited to the severance payments and the severance
acceleration set forth in Sections 1(a) and 1(b) above), and the payment of any
accrued vacation/paid time off, which shall be timely paid, and the payment of
wages owed through the Resignation Date, and the payment of all unreimbursed
business expenses to the extent submitted to the Company prior to the Effective
Date, the Company and its agents have paid or provided all salary, wages,
bonuses, premiums, leaves, vacation, housing allowances, relocation costs,
notice periods, interest, severance, outplacement costs, fees, reimbursable
expenses, commissions, stock, stock options, vesting, and any and all other
benefits and compensation due to Executive.


6.    Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, “Releasees”).
Executive, on his own behalf and on behalf of his respective heirs, family
members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Executive may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:


a.    any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship,
including claims under the Employment Agreement or other agreement with the
Company;
    
b.    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
    
c.    any and all claims for wrongful discharge of employment; constructive
discharge; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and disability
benefits;
    
d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the Immigration Reform and Control Act; the National Labor Relations Act;
the California Family Rights Act; the California Labor Code; the California
Workers’ Compensation Act; the California Fair Employment and Housing Act; the
Unruh Civil Rights Act;





--------------------------------------------------------------------------------





the California Equal Pay Law; the California Unfair Business Practices Act; and
the California Worker Adjustment and Retraining Notification Act;
        
e.    any and all claims for violation of the federal or any state constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and


h.    any and all claims for attorneys’ fees and costs.


Executive agrees that the release set forth in this Section shall be and remain
in effect in all respects as a complete general release as to the matters
released.


Notwithstanding any other provision of this Agreement, this release does not
extend to (i) any obligations incurred under this Agreement; (ii) Executive’s
rights to receive accrued but unpaid base salary wages owed through the
Effective Date; (iii) health, disability or life insurance benefits payable in
accordance with the Company’s employee benefit plans; (iv) any rights with
respect to director and officer indemnification pursuant to the Articles of
Incorporation and/or bylaws of the Company and all written agreements for
indemnification, exculpation of liability or advancement of expenses, in effect
as of the Effective Date between the Company and any of its current or former
directors and officers, as well as any indemnification or contribution rights
afforded to Executive under applicable state or federal law, including without
limitation all such claims arising out of Milbeck v. TrueCar et al. (C.D. Cal.)
and Drulias v. Guthrie et al. (C.D. Cal.), and any subsequently-filed cases
alleging similar claims in any state or federal court; or (v) claims that cannot
be released as a matter of law, including any Protected Activity (as defined
below). Executive represents that he has made no assignment or transfer of any
right, claim, complaint, charge, duty, obligation, demand, cause of action, or
other matter waived or released by this Section. This release does not extend to
any right Executive may have to unemployment compensation benefits or workers’
compensation benefits.


7.    Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing
and voluntary. Executive agrees that this waiver and release does not apply to
any rights or claims that may arise under the ADEA after the Effective Date of
this Agreement. Executive acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which Executive was
already entitled. Executive further acknowledges that he has been advised by
this writing that: (a) he should consult with an attorney prior to executing
this Agreement; (b) he has twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following his execution of this Agreement
to revoke this Agreement; (d) this Agreement shall not be effective until after
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Executive from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Executive signs this Agreement and returns it to the
Company in less than the twenty-one (21)-day period identified above, Executive
hereby acknowledges that he has freely and voluntarily chosen to waive the time
period allotted for considering this Agreement. Executive acknowledges and
understands that revocation must be accomplished by a written notification to
the person executing this Agreement on the Company’s behalf that is received
prior to the Effective Date. The Parties agree that changes, whether material or
immaterial, do not restart the running of the twenty-one (21)-day period.


8.    California Civil Code Section 1542. Executive acknowledges that he has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.


Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect, except as provided in Section 6 above.


9.    No Pending or Future Lawsuits. Executive represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Releasees. Executive
also represents





--------------------------------------------------------------------------------





that he does not intend to bring any claims on his own behalf or on behalf of
any other person or entity against the Company or any of the other Releasees
with respect to the claims herein released.


10.    Trade Secrets and Confidential Information/Company Property. Subject to
Section 28 below governing Protected Activity, Executive reaffirms and agrees to
observe and abide by the terms of the Confidentiality Agreement, specifically
including the provisions therein regarding nondisclosure of the Company’s trade
secrets and confidential and proprietary information, and nonsolicitation of
Company employees. No later than sixty (60) days following the Resignation Date,
Executive will return all documents and other items provided to Executive by the
Company, developed or obtained by Executive in connection with his employment
with the Company, or otherwise belonging to the Company, including, but not
limited to, all passwords to any software or other programs or data that
Executive used in performing services for the Company (with the exception of a
copy of the Employee Handbook and personnel documents specifically relating to
Executive).


11.    No Cooperation. Subject to Section 28 below governing Protected Activity,
Executive agrees that he will not knowingly encourage, advise, or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against any of the Releasees, unless under a subpoena or other court order to do
so or upon written request from an administrative agency or the legislature or
as related directly to the ADEA waiver in this Agreement. Executive agrees both
to immediately notify the Company upon receipt of any such subpoena or court
order or written request from an administrative agency or the legislature, and
to furnish, within three (3) business days of its receipt, a copy of such
subpoena or other court order or written request from an administrative agency
or the legislature. If approached by anyone for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Releasees, Executive shall state no
more than that he cannot provide counsel or assistance.


12.    Cooperation with the Company. Executive agrees that Executive will
reasonably assist and cooperate with the Company in connection with the defense
or prosecution of any claim that may be made against or by the Company or any
Releasees, or in connection with any ongoing or future investigation or dispute
or claim of any kind involving the Company, including meeting with the Company’s
counsel, any proceeding before any arbitral, administrative, judicial,
legislative, or other body or agency, including testifying in any proceeding to
the extent such claims, investigations or proceedings relate to services
performed or required to be performed by Executive, pertinent knowledge
possessed by Executive, or any act or omission by Executive. Executive further
agrees to perform all acts and execute and deliver any documents that may be
reasonably necessary to carry out the provisions of this paragraph. The Company
shall reasonably notify Executive in writing with respect to any request for
cooperation under this Section, and the Company and Executive acknowledge and
agree that all such cooperation under this Section 12 will be subject to
Executive’s personal and business schedule. In addition, the Company will
promptly reimburse Executive for all reasonable and necessary business expenses
that he incurs with respect to such cooperation under this Section 12.


13.    Nondisparagement. Executive agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Company, all of its subsidiaries and
affiliates, and all of its past and present directors, officers, and members of
the Company’s management (the “Nondisparagement Group”) and agrees to refrain
from any tortious interference with the contracts and relationships of any
member of the Nondisapargement Group. Executive shall direct any inquiries by
potential future employers to the Company’s human resources department or
members of the Company’s Board of Directors.


14.    Breach. In addition to the rights provided in the “Attorneys’ Fees”
section below, Executive acknowledges and agrees that any adjudicated material
breach by Executive (i) of this Agreement, unless such breach constitutes a
legal action by Executive challenging or seeking a determination in good faith
of the validity of the waiver herein under the ADEA, or (ii) of the
Confidentiality Agreement, shall entitle the Company to recover and/or cease
providing the consideration provided to Executive under this Agreement and to
obtain damages, except as provided by law, provided, however, that the Company
shall not recover One Hundred Dollars ($100.00) of the consideration already
paid pursuant to this Agreement and such amount shall serve as full and complete
consideration for the promises and obligations assumed by Executive under this
Agreement and the Confidentiality Agreement.


15.    No Admission of Liability. Executive understands and acknowledges that
with respect to all claims released herein, this Agreement constitutes a
compromise and settlement of any and all actual or potential disputed claims by
Executive unless such claims were explicitly not released by the release in this
Agreement. No action taken by the Company hereto, either previously or in
connection with this Agreement, shall be deemed or construed to be (a) an
admission of the truth or falsity of any actual or potential claims or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to Executive or to any third party.


16.    Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.







--------------------------------------------------------------------------------





17.    Taxes; Section 409A; Limitations on Payments.


(a)    (i)    It is the intent of the Parties that all compensation and benefits
payable or provided to Executive under this Agreement shall fully comply with or
be exempt from the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the final regulations and official guidance
thereunder (“Section 409A”), so that none of the payments and benefits to be
provided hereunder will be subject to the additional tax imposed under Section
409A, and any ambiguities or ambiguous terms herein will be interpreted to so
comply or be exempt. The Company and Executive shall cooperate in good faith so
that all compensation paid under this Agreement or otherwise will comply with
Section 409A.


(ii)    Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments will be payable until Executive has a “separation from service” within
the meaning of Section 409A. Similarly, no severance payable to Executive, if
any, pursuant to this Agreement that otherwise would be exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be payable until
Executive has a “separation from service” within the meaning of Section 409A.
Notwithstanding anything contained in this Agreement to the contrary, each and
every payment made under this Agreement shall be treated as a separate payment
and not as a series of payments.


(iii)    Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s separation from service (other than due to death), then the
Deferred Payments, if any, that are payable within the first six (6) months
following Executive’s separation from service, will become payable on the date
six (6) months and one (1) day following the date of Executive’s separation from
service. All subsequent Deferred Payments, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following his separation from
service, but prior to the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this Section 17(a)(iii)
will be payable in a lump sum as soon as administratively practicable after the
date of Executive’s death and all other Deferred Payments will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment, installment and benefit payable under this Agreement is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.


(iv)    Any severance payment that satisfies the requirements of the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations
shall not constitute Deferred Payments for purposes herein. Any amount paid
under this Agreement that qualifies as a payment made as a result of an
involuntary separation from service pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations that does not exceed the Section 409A Limit (as defined
below) will not constitute Deferred Payments for purposes herein.
    
(v)    For purposes of this Agreement, “Section 409A Limit” means two (2) times
the lesser of: (x) Executive’s annualized compensation based upon the annual
rate of pay paid to Executive during Executive’s taxable year preceding
Executive’s taxable year of Executive’s termination of employment as determined
under, and with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto, or (y) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated. For purposes of this Agreement,
“Deferred Payments” means any severance pay or benefits to be paid or provided
to Executive (or Executive’s estate or beneficiaries) pursuant to this Agreement
and any other severance payments or separation benefits, that in each case, when
considered together, are considered deferred compensation under Section 409A.


(vi)    Executive and the Company agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under Section
409A.


(b)    Limitation on Payments. In the event that any payment or benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 17(b), would be subject to the excise tax imposed by Section
4999 of the Code, then such payments or benefits will be either:


i.    delivered in full, or


ii.    delivered as to such lesser extent which would result in no portion of
such benefits being subject to excise tax under Section 4999 of the Code,







--------------------------------------------------------------------------------





whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance or change in control-related or other payments or benefits,
notwithstanding that all or some portion of such payments or benefits may be
taxable under Section 4999 of the Code. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that benefits are delivered to
a lesser extent, reduction will occur in the following order: (i) reduction of
cash payments, which will occur in reverse chronological order such that the
cash payment owed on the latest date following the occurrence of the event
triggering such excise tax will be the first cash payment to be reduced;
(ii) reduction of acceleration of vesting of equity awards, which will occur in
the reverse order of the date of grant for such stock awards (i.e., the vesting
of the most recently granted stock awards will be reduced first); and
(iii) reduction of other benefits paid or provided to the Executive, which will
occur in reverse chronological order such that the benefit owed on the latest
date following the occurrence of the event triggering such excise tax will be
the first benefit to be reduced. If more than one equity award was made to the
Executive on the same date of grant, all such awards will have their
acceleration of vesting reduced pro rata. In no event will Executive have any
discretion with respect to the ordering of payment reductions.


Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 17(b) will be made in writing by a nationally
recognized firm of independent public accountants selected by the Company (the
“Accountants”), whose determination will be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 17(b), the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 17(b).


18.    Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement.
Executive represents and warrants that he has the capacity to act on his own
behalf and on behalf of all who might claim through his to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.


19.    No Representations. Executive represents that he has had an opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Executive has not relied upon
any representations or statements made by the Company that are not specifically
set forth in this Agreement.


20.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.


21.    Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or affect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.


22.    Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company,
including, but not limited to, the Employment Agreement, with the exception of
the Indemnification Agreement, the Confidentiality Agreement, and the Stock
Agreements, all of which shall continue with full force and effect and without
amendment unless modified hereunder.


23.    No Oral Modification. This Agreement may only be amended in a writing
signed by Executive and an authorized officer of the Company.


24.    Governing Law. This Agreement shall be governed by the laws of the State
of California, without regard for choice/conflict of law provisions, unless
preempted by federal law. Executive consents to personal and exclusive
jurisdiction and venue in the applicable state or federal courts in Los Angeles
County, California.


25.    Notices. Any notice contemplated or required by this Agreement (a
“Notice”) shall be given in writing, delivered by first-class mail, courier, or
overnight delivery service, addressed as follows:







--------------------------------------------------------------------------------





If to Executive, then to:


Stewart Reifler, Esq.
8 Brightfield Lane
Westport, CT 06880
email: reifler@reiflerlaw.com


If to the Company, then to
Attn: Legal Department
TrueCar, Inc.
120 Broadway, Suite 200
Santa Monica, CA 90401
email: legal@truecar.com
    
Either Party may, by written designation, identify a new or additional
representative to receive Notices under this Agreement.


26.    Effective Date. Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth (8th)
day after Executive signed this Agreement, so long as it has been signed by the
Parties and has not been revoked by either Party before that date (“Effective
Date”).


27.    Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned. The counterparts of this Agreement may be
executed and delivered by facsimile, photo, email PDF, Docusign/Echosign or a
similarly accredited secure signature service, or other electronic transmission
or signature. This Agreement may be executed in one or more counterparts, and
counterparts may be exchanged by electronic transmission (including by email),
each of which will be deemed an original, but all of which together constitute
one and the same instrument.


28.    Protected Activity Not Prohibited. Executive understands that nothing in
this Agreement shall in any way limit or prohibit Executive from engaging for a
lawful purpose in any Protected Activity. For purposes of this Agreement,
“Protected Activity” shall mean filing a charge or complaint, or otherwise
communicating, cooperating, or participating with, any state, federal, or other
governmental agency, including the Securities and Exchange Commission, the Equal
Employment Opportunity Commission, and the National Labor Relations Board
(“Government Agencies”). Executive understands that in connection with such
Protected Activity, Executive is permitted to disclose documents or other
information as permitted by law, and without giving notice to, or receiving
authorization from, the Company. Notwithstanding the foregoing, Executive agrees
to take all reasonable precautions to prevent any unauthorized use or disclosure
of any information that may constitute Company confidential information under
the Confidentiality Agreement to any parties other than the Government Agencies.
Executive further understands that “Protected Activity” does not include the
disclosure of any Company attorney-client privileged communications, and that
any such disclosure without the Company’s written consent shall constitute a
material breach of this Agreement. Any language in the Confidentiality Agreement
regarding Executive’s right to engage in Protected Activity that conflicts with,
or is contrary to, this paragraph is superseded by this Agreement. In addition,
pursuant to the Defend Trade Secrets Act of 2016, Executive is notified that an
individual will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made in
confidence to a federal, state, or local government official (directly or
indirectly) or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if (and only if) such
filing is made under seal. In addition, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the individual’s attorney and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.


29.    Voluntary Execution of Agreement. Executive understands and agrees that
he executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Executive acknowledges that:


(a)    he has read this Agreement;


(b)
he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;



(c)
he understands the terms and consequences of this Agreement and of the releases
it contains; and






--------------------------------------------------------------------------------







(d)    he is fully aware of the legal and binding effect of this Agreement.


IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.


AGREED AND ACCEPTED:


VICTOR “CHIP” PERRY, an individual




Dated: 7/18        , 2019                /s/ Victor A. Perry
III                        
Victor “Chip” Perry


TRUECAR, INC.




Dated: 7/18        , 2019                By /s/ Michael D.
Darrow                        
Michael Darrow
Interim CEO







--------------------------------------------------------------------------------







EXHIBIT A


EXECUTIVE’S OPTIONS AND RSUs AS OF RESIGNATION DATE
Grant No.
Grant Date
Grant Type
Type
Option Price
Shares Granted
Options Exercised / RSUs Released
Exercisable Options / Pending RSU Releases
Vested Shares
Unvested Shares
 
 
 
 
 
 
 
 
 
 
N1706001
06/10/2017
NQ
Options
$ 18.91
162,000
—


77,625


77,625
84,375


N1706048
06/10/2017
NQ
Options
$ 18.91
150,000
—


15,000


15,000
135,000


N1805001
05/12/2018
NQ
Options
$ 9.59
261,122
—


70,720


70,720
190,402


NA1903001
03/15/2019
NQ
Options
$ 6.93
113,444
—


4,726


4,726
108,718


N1512035
12/14/2015
NQ
Options
$ 8.02
1,840,000
—


1,494,999


1,494,999
345,001


R1512035
12/14/2015
RSU
RSUs
$—
660,000
536,250


—


536,250
123,750


R1706001
06/10/2017
RSU
RSUs
$—
31,472
13,769


—


13,769
17,703


R1707016
07/28/2017
RSU
RSUs
$—
10,225
8,947


—


8,947
1,278


R1805001
05/12/2018
RSU
RSUs
$—
81,818
20,454


—


20,454
61,364


RA1903001
03/15/2019
RSU
RSUs
$—
54,453
3,403


—


3,403
51,050


 
 
 
 
TOTAL
3,364,534
           582,823


 1,663,070


  2,245,893
1,118,641












